CONFORMED COPY Mortgage New Jersey Natural Gas Company To BNY Midwest Trust Company, As Trustee Thirty-Second Supplemental Indenture Dated as of May1, 2008 Supplemental to Indenture of Mortgage and Deed of Trust Dated April1, 1952 Prepared by:William M. Libit Chapman and Cutler LLP 111 West Monroe Street Chicago, Illinois60603 Mortgage Thirty-Second Supplemental Indenture, dated as of May1, 2008, between New Jersey Natural Gas Company, a corporation organized and existing under the laws of the State of New Jersey (hereinafter called the “Company”), having its principal office at 1415Wyckoff Road, Wall, New Jersey, party of the first part, and BNY Midwest Trust Company, a trust company organized and existing under the laws of the State of Illinois (hereinafter called the “Trustee”), having its principal office at 2North LaSalle Street, Chicago, Illinois, as Trustee under the Indenture of Mortgage and Deed of Trust hereinafter mentioned, party of the second part. Whereas, the Company has heretofore executed and delivered to the Trustee its Indenture of Mortgage and Deed of Trust dated April1, 1952 (hereinafter sometimes called the “Original Indenture”) to secure the payment of the principal of and the interest and premium (if any) on all Bonds at any time issued and outstanding thereunder, and to declare the terms and conditions upon which Bonds are to be issued thereunder; and Whereas, the Company thereafter executed and delivered to the Trustee its First Supplemental Indenture dated February1, 1958, its Second Supplemental Indenture dated December1, 1960, its Third Supplemental Indenture dated July1, 1962, its Fourth Supplemental Indenture dated September1, 1962, its Fifth Supplemental Indenture dated December1, 1963, its Sixth Supplemental Indenture dated June1, 1966, its Seventh Supplemental Indenture dated October1, 1970, its Eighth Supplemental Indenture dated
